DETAILED ACTION	 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 3, 2021 has been reviewed by the examiner and entered of record in the file.
 2.	Claim 64 has been amended.  Claims 64, 67-71, 74, and 79-81 are currently pending in the application.  

Previous Claim Rejections - 35 USC § 103
3.	Claims 64 and 67-71 were previously rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tanaka, U.S. 7,514,244 B2, in view of Ray et al, WO 2005/052592 A3 (published June 2005), and further in view of Gorss, American Chemical Society, EurekAlert (2002).
	Applicant’s arguments have been fully considered and are persuasive. Therefore the previous rejection of claims 64 and 67-71 is withdrawn.
However, upon further consideration, a new ground(s) of rejection is made, please see below.
4.	Claims 74, and 79-81 were previously rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tanaka, U.S. 7,514,244 B2, in view of Ray et al, WO 2005/052592 A3 (published June 2005), and further in view of Oddo et al, Neuron (2003).
Applicant’s arguments have been fully considered and are persuasive. Therefore the previous rejection of claims 74 and 79-81 is withdrawn.
However, upon further consideration, a new ground(s) of rejection is made, please see below.

New Claim Rejections - 35 USC § 103
5.	Claims 64 and 67-71 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Igarashi et al., U.S. 6,596,766 B1 (hereafter referred to as “Igarashi et al.”), in view of Ray et al., WO 2005/052592 A3, and further in view of Gorss, American Chemical Society, EurekAlert (2002).
	Claim 64 is directed to a method to delay or reduce the severity of demyelination in an individual, comprising (a) identifying an individual with at least one biomarker indicating demyelination, wherein a measurement of a biological marker includes amyloid precursor protein, -amyloid protein, presenilin 1 protein, phosphorylated tau protein or tau protein; and (b) administering to the individual an oral formulation comprising docosahexaenoic acid (DHA), arachidonic acid (ARA) and docosapentaenoic acid n-6 (DPAn-6), wherein the oral formulation comprises an oil or formulation comprising about 40% or more by weight of DHA, ARA and DPAn-6, wherein the DHA, ARA and DPAn-6 are from Thraustochytrium, Schizochytrium or Mortierella and wherein the ratio of DHA:ARA:DPAn-6 in the oral formulation is about 1:1:1 to about 10:1:1.  
	
Igarashi et al. teach that the administration of DHA is effective for improving memory, preventing senile dementia and treating Alzheimer's disease, however the administration of docosahexaenoic acid (DHA) alone results in a decline in ARA levels (please see column 2, lines 6-23).  To remedy the deficiency in ARA, Igarashi et al. teach that, “the present invention provides a use of a DPA-containing material for relieving ARA deficient conditions and maintaining a good fatty acid balance in vivo,” (column 3, lines 8-10).  Igarashi et al. teach wherein the lipids of this invention may be derived from microorganisms that produce DPA and DHA while producing low levels of EPA, such as the genus Thraustochytriurm, the genus Schizochytrium and the genus Mortierella (column 10, lines 15-36). Igarashi et al. teach that “[a]ny of the compositions mentioned above may be food, food additive,” (column 3, lines 46-47), which embraces an oral formulation, wherein “[e]xamples of food compositions, besides general foods, are functional foods, nutrient-supplementing foods, formula suitable for feeding infants or premature infants, baby foods, foods for expectant or nursing mothers, and geriatric foods,” (column 7, lines 31-55).  In particular Igarashi et al. teach a fatty acid composition comprising the fatty acids DHA, arachidonic acid (ARA), and docosapentaenoic acid (DPA) in Example 6 at column 15, wherein ARA is obtained from Mortierella alpine (it is noted that in line 52, Mortierella is misspelled as “Mortiella”).  Igarashi et al. teach that the fatty acid composition may contain 0.1% or more DPA, and 0.1% or more DHA (column 6, lines 48-67), which embraces about 40% or more.  Igarashi et al. discuss weight ratios: “Typically the ARA /DHA ratio is 0.03~0.4, preferably 0.05~0.4, and more preferably 0.1~0.4. Typically the DPA/DHA ratio is not less than 0.07, preferably 0.07~5.0, more preferably 0.07~3.0, and even more preferably 0.07~0.5,” (column 10, lines 4-7).
, Igarashi et al. suggest that the administration of an oral lipid formulation comprising the omega fatty acids DHA, ARA and DPAn-6 is effective for treating Alzheimer’s in an individual in need thereof, but does not embody identifying an individual with at least one biomarker indicating demyelination, or wherein said administration delays or reduces the severity of demyelination in said individual.  
Yet, Ray et al. discuss protein-based biomarkers that are useful for indicating Alzheimer’s disease (AD) status in subject, in particular mutations associated with beta-amyloid protein (A), amyloid precursor protein (APP), and presenilin 1 (PS1) (see page 2, lines 2-9), and that amyloid-beta and tau proteins are probably the most well-characterized in AD patients (see page 3, lines 12-15).
Accordingly, one of skill in the art would be motivated to use any of the above diagnostic biomarkers in order to identify a patient with Alzheimer’s disease. 
Gorss teaches that Alzheimer’s patients demonstrate significant demyelination, in comparison with a control group (please see the eighth paragraph).  Therefore, based on the teaching of Gorss, it clear that administration of a drug to treat Alzheimer’s disease in a patient would also reduce demyelination in said patient.
One skilled in the art would have been motivated to employ the combination of omega fatty acids DHA, ARA, and DPAn-6 in an oral formulation, each known to be useful in the treatment of Alzheimer’s disease, in order to achieve an expected improvement in the severity of demyelination in a patient with Alzheimer’s or senile dementia.  There is a reasonable expectation of success since the recited combination of fatty acids is known in the art, and one skilled in the art would know that in combination, each element would perform the same function as it did separately. As stated by the Court in KSR International Co., v. Teleflex Inc., 127 US 1727 (2007), Sakraida v. AG Pro, Inc., 425 US 273 (1976); see also: Merck v. Biocraft (874 F.2d 804, 807 (Fed. Cir. 1989), indicating that it is a matter of obviousness for one of ordinary skill in the art to select a particular component from among many disclosed by the prior art as long as it is taught that the selection will result in the disclosed effect, even when the possible selections number 1200 or in the thousands; Sundance, Inc. v. DeMonte Fabricated, Ltd., 550 F.3d 1356 (Fed. Cir. 2008): a claimed invention is obvious is it is a combination of known prior art elements that would reasonably have been expected to maintain their respective properties or functions after they had been combined; Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327 (1945): indicating that “[r]eading a list and selecting a known component to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle”; Wm. Wrigley Jr. Co. v. Cadbury Adams USA LLC, 683 F.3d 1356 (Fed. Cir. 2012): finding a “strong case of obviousness based on the prior art references of record [wherein the claim] recites a combination of elements that were all known in the prior art, and all that was required to obtain that combination was to substitute one well-known…agent for another”).
As such, a prima facie case of obviousness is established.	

	Claims 67-70 depend from claim 64 and limit the weight percentage of DHA, ARA and DPAn-6:
	(a)	wherein the oral formulation comprises an oil or formulation comprising about 50% or more of DHA, ARA and DPAn-6 (claim 67);
claim 68);
	(c)	wherein the oral formulation comprises an oil or formulation comprising about 70% or more by weight of DHA, ARA and DPAn-6 (claim 69);
	(d)	the oral formulation comprises an oil or formulation comprising about 80% or more by weight of DHA, ARA and DPAn-6 (claim 70).

	Igarashi et al. additionally teach that the fatty acid composition may contain 0.1% or more DPA, and 0.1% or more DHA (column 6, lines 48-67), which embraces about 50% or more (required by claim 67), about 60% or more (required by claim 68), about 70% or more (claim 69), and about 80% or more (required by claim 70).
The amount of active agents to be used (i.e. recited ratios and weight percentages), the pharmaceutical or salt forms, e.g. esters, triglyceride oil, etc; mode of administration, flavors, surfactants are all deemed obvious since they are all within the knowledge of the skilled pharmacologist and represent conventional formulations. Normally it is to be expected that a change in ratio, or in concentration, or both, would be a patentable modification.  Under some circumstances, however, changes such as these may impart patentability to a process if the particular changes claimed produce a new and unexpected result which result is different in kind and not merely in degree from the results of the prior art.  Such ranges are termed "critical" ranges, and the Applicant has the burden of proving such criticality.  However, even if Applicant's modification results in great improvement and utility over the prior art, it may still not be patentable if the modification was within the capabilities of one skilled in the art.  More particularly, where the general conditions of a claim are disclosed in the prior art, 
As such, claims 67-70 are prima facie obvious.  

	Claim 71 depends from claim 64 wherein the DHA, ARA and DPAn-6 are in a form selected from the group consisting of triglyceride form, triglyceride oil comprising DHA, ARA and DPAn-6, phospholipids comprising DHA, ARA and DPAn-6, a combination of protein and phospholipids comprising DHA, ARA and DPAn-6, dried marine microalgae, sphingolipids comprising DHA, ARA and DPAn-6, esters, as a free fatty acid, as a conjugate of DHA, ARA and DPAn-6 with another bioactive molecule, and combinations thereof.
	Igarashi et al. additionally teach that, “[t]he DPA-containing material of this invention may be obtained from any of the synthetic and natural resources, for example, material that is chemically synthesized and material obtained from plant or animal sources… [p]referably, DPA-containing material may be a DPA-containing lipid derived from microbial cells obtained by cultivating microorganisms that have the ability to produce DPA. DPA-containing lipids derived from microorganisms may be utilized in a variety of forms including the microbial cells themselves, lipid extract extracted from bacterial cells, purified lipids obtained by further purification of the lipid extract, and altered lipids in which the lipid extract or lipid extract are further modified by chemical reactions (for example, esterification),” (column 7, lines 56- column 8, line 6), and teach wherein microorganisms can be derived from microalgae (column 8, line 50).  Igarashi et al. teach wherein the DHA, ARA and DPAn-6 are in triglyceride form, “the above-mentioned lipids may contain glycerol esters that include ARA, DPA, and/or DHA as 
As such, claim 71 is prima facie obvious.

6.	Claims 74, and 79-81 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Igarashi et al., U.S. 6,596,766 B1 (hereafter referred to as “Igarashi et al.”), in view of Ray et al, WO 2005/052592 A3 (published June 2005), and further in view of Oddo et al, Neuron (2003).
	Claim 74 is directed to a method of reducing the severity of synaptic dysfunction in an individual, comprising (a) identifying an individual with at least one biomarker indicating demyelination, wherein a measurement of a biological marker includes amyloid precursor protein, -amyloid protein, presenilin 1 protein, phosphorylated tau protein or tau protein; and (b) administering to the individual an oral formulation comprising docosahexaenoic acid (DHA), arachidonic acid (ARA) and docosa-pentaenoic acid n-6 (DPAn-6), wherein the oral formulation comprises an oil or formulation comprising about 40% or more by weight of DHA, ARA and DP An-6, and wherein the ratio of DHA:ARA:DPAn-6 in the oral formulation is about 1:1:1 to about 10:1:1.  
	
	Igarashi et al. teach that the administration of DHA is effective for improving memory, preventing senile dementia and treating Alzheimer's disease, however the administration of docosahexaenoic acid (DHA) alone results in a decline in ARA levels Igarashi et al. teach that, “the present invention provides a use of a DPA-containing material for relieving ARA deficient conditions and maintaining a good fatty acid balance in vivo,” (column 3, lines 8-10).  Igarashi et al. teach wherein the lipids of this invention may be derived from microorganisms that produce DPA and DHA while producing low levels of EPA, such as the genus Thraustochytriurm, the genus Schizochytrium and the genus Mortierella (column 10, lines 15-36). Igarashi et al. teach that “[a]ny of the compositions mentioned above may be food, food additive,” (column 3, lines 46-47), which embraces an oral formulation, wherein “[e]xamples of food compositions, besides general foods, are functional foods, nutrient-supplementing foods, formula suitable for feeding infants or premature infants, baby foods, foods for expectant or nursing mothers, and geriatric foods,” (column 7, lines 31-55).  In particular, Igarashi et al. teach a fatty acid composition comprising the fatty acids DHA, arachidonic acid (ARA), and docosapentaenoic acid (DPA) in Example 6 at column 15, wherein ARA is obtained from Mortierella alpine (it is noted that in line 52, Mortierella is misspelled as “Mortiella”).  Igarashi et al. teach that the fatty acid composition may contain 0.1% or more DPA, and 0.1% or more DHA (column 6, lines 48-67), which embraces about 40% or more.  Igarashi et al. teach that the fatty acid composition may contain 0.1% or more DPA, and 0.1% or more DHA (column 6, lines 48-67), which embraces about 40% or more.  Igarashi et al. discuss weight ratios: “Typically the ARA /DHA ratio is 0.03~0.4, preferably 0.05~0.4, and more preferably 0.1~0.4. Typically the DPA/DHA ratio is not less than 0.07, preferably 0.07~5.0, more preferably 0.07~3.0, and even more preferably 0.07~0.5,” (column 10, lines 4-7).

, Igarashi et al. suggest that the administration of an oral lipid formulation comprising the omega fatty acids DHA, ARA and DPAn-6 is effective for treating Alzheimer’s in an individual in need thereof, but does not embody identifying an individual with at least one biomarker indicating demyelination, or wherein said administration delays or reduces the severity of demyelination in said individual, but does not embody identifying an individual with at least one biomarker indicating demyelination, or wherein said administration reduces the severity of synaptic dysfunction in said individual.
Yet, Ray et al discuss protein-based biomarkers that are useful for indicating Alzheimer’s disease (AD) status in subject, in particular mutations associated with beta-amyloid protein (A), amyloid precursor protein (APP), and presenilin 1 (PS1) (see page 2, lines 2-9), and that amyloid-beta and tau proteins are probably the most well-characterized in AD patients (see page 3, lines 12-15).
Accordingly, one of skill in the art would be motivated to use any of the above diagnostic biomarkers in order to identify a patient with Alzheimer’s disease. 
Oddo et al teach that synaptic dysfunction is a major phenotypic manifestation of Alzheimer’s disease (AD) neuropathology, and that “[s]ynaptic dysfunction… is among the best correlates for the memory and cognitive changes that characterize AD,” please see page 6, last 2 lines of column 1- column 2, lines 1-3. Therefore, based on the teaching of Oddo et al, it clear that administration of a drug to treat Alzheimer’s disease in a patient would also reduce the severity of synaptic dysfunction in said patient.
One skilled in the art would have been motivated to employ the combination of omega fatty acids DHA, ARA, and DPAn-6 in an oral formulation, each known to be useful in the treatment of Alzheimer’s disease, in order to achieve an expected KSR International Co., v. Teleflex Inc., 127 US 1727 (2007), “when a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious” (quoting Sakraida v. AG Pro, Inc., 425 US 273 (1976); see also: Merck v. Biocraft (874 F.2d 804, 807 (Fed. Cir. 1989), indicating that it is a matter of obviousness for one of ordinary skill in the art to select a particular component from among many disclosed by the prior art as long as it is taught that the selection will result in the disclosed effect, even when the possible selections number 1200 or in the thousands; Sundance, Inc. v. DeMonte Fabricated, Ltd., 550 F.3d 1356 (Fed. Cir. 2008): a claimed invention is obvious is it is a combination of known prior art elements that would reasonably have been expected to maintain their respective properties or functions after they had been combined; Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327 (1945): indicating that “[r]eading a list and selecting a known component to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle”; Wm. Wrigley Jr. Co. v. Cadbury Adams USA LLC, 683 F.3d 1356 (Fed. Cir. 2012): finding a “strong case of obviousness based on the prior art references of record [wherein the claim] recites a combination of elements that were all known in the prior art, and all that was required to obtain that combination was to substitute one well-known…agent for another”).
As such, a prima facie case is established.

	Claim 79 depends from claim 74, wherein the DHA, ARA and DPAn-6 are in a form selected from the group consisting of triglyceride form, triglyceride oil comprising DHA, ARA and DPAn-6, phospholipids comprising DHA, ARA and DPAn-6, a combination of protein and phospholipids comprising DHA, ARA and DPAn-6, dried marine microalgae, sphingolipids comprising DHA, ARA and DPAn-6, esters, as a free fatty acid, as a conjugate of DHA, ARA and DPAn-6 with another bioactive molecule, and combinations thereof. 
	Claims 80 and 81 depend from claim 74 and limit the weight percentage of DHA, ARA and DPAn-6, wherein the DHA, ARA and DPAn-6 are in a form selected from the group consisting of triglyceride form, triglyceride oil comprising DHA, ARA and DPAn-6, phospholipids comprising DHA, ARA and DPAn-6, a combination of protein and phospholipids comprising DHA, ARA and DPAn-6, dried marine microalgae, sphingolipids comprising DHA, ARA and DPAn-6, esters, as a free fatty acid, as a conjugate of DHA, ARA and DPAn-6 with another bioactive molecule, and combinations thereof:
	(a)	wherein the oral formulation comprises an oil or formulation comprising about 50% or more of DHA, ARA and DPAn-6 (claim 80);
	(b)	wherein the oral formulation comprises an oil or formulation comprising about 60% or more by weight of DHA, ARA and DPAn-6 (claim 81).
	
	Igarashi et al. additionally teach that the fatty acid composition may contain 0.1% or more DPA, and 0.1% or more DHA (column 6, lines 48-67), which embraces about 50% or more (required by claim 67), about 60% or more (required by claim 68), new and unexpected result which result is different in kind and not merely in degree from the results of the prior art.  Such ranges are termed "critical" ranges, and the Applicant has the burden of proving such criticality.  However, even if Applicant's modification results in great improvement and utility over the prior art, it may still not be patentable if the modification was within the capabilities of one skilled in the art.  More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.   
	Igarashi et al. additionally teach that, “[t]he DPA-containing material of this invention may be obtained from any of the synthetic and natural resources, for example, material that is chemically synthesized and material obtained from plant or animal sources… [p]referably, DPA-containing material may be a DPA-containing lipid derived from microbial cells obtained by cultivating microorganisms that have the ability to produce DPA. DPA-containing lipids derived from microorganisms may be utilized in a variety of forms including the microbial cells themselves, lipid extract extracted from bacterial cells, purified lipids obtained by further purification of the lipid extract, and altered lipids in which the lipid extract or lipid extract are further modified by chemical Igarashi et al. teach wherein the DHA, ARA and DPAn-6 are in triglyceride form, “the above-mentioned lipids may contain glycerol esters that include ARA, DPA, and/or DHA as components, specifically it may contain triglycerides that include ARA, DPA, and/or DHA as components,” (column 4, lines 27-29), or phospholipid form, “[s]uch examples include monoacylglyceride, diacylglyceride, triacylglyceride, glycerophospholipid,” (column 5, lines 35-40).
As such, claims 79-81 are prima facie obvious.

Conclusion
7.	In conclusion, claims 64, 67-71, 74, 75 and 79-81 are currently pending, and all claims stand rejected.  No claim is allowable.

 Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/JANET L COPPINS/Examiner, Art Unit 1628  

/CRAIG D RICCI/Primary Examiner, Art Unit 1611